DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Action is in response to amendments filed on 07/26/2022.
Independent claims 1, 15 and 20 have been amended.
Claims 2, 9-10, 13-14, and 16 were previously canceled. There are no new claims.
Claims 1, 3-8, 11-12, 15, and 17-20 are presented for examination
Claims 1, 3-8, 11-12, 15, and 17-20 remain pending in this application.

Response to Arguments Regarding 35 U.S.C. §103 Rejections
The Applicant's amendment/ arguments, see page 8-11 of REMARKS, filed 07/26/2022, with respect to Claim Rejections - 35 USC § 103 have been fully considered but they are not persuasive. In the response filed on 07/26/2022, applicant puts forth in substance that:
“Applicants submit that neither Golia, Aiken, Jain, Gadir, nor Nygren, alone or in combination, disclose or render obvious, the limitation "[establishing/establish] between the client and the first node of the storage cluster the communication session that enables the client and the first single network interface card of the first node of the storage cluster to communicate data, in parallel, via the primary virtual network address associated with the first node and the one or more secondary network addresses associated with the first node" and "[performing/perform] a data management service by transferring in parallel, via the primary virtual network address associated with the first single network interface card of the first node and the one or more secondary network addresses associated with the first single network interface card of the first node, data associated with the data management service from the client to the first node of the storage cluster and from the first node of the storage cluster to the client" as recited by independent Claims 1, 16, and 20. Examples of support for the amendments may be found, without limitation, in FIG. 1A and  13,  14  22, and  25 of the Specification.
Page 5 of the Office Action states that "Golia does not explicitly disclose wherein the first group of virtual internet protocol addresses includes a primary virtual network address associated with the first node and one or more secondary network addresses associated with the first node," but relies on Aiken to cure the deficiencies of Golia.
Aiken discloses, as seen in Fig.1 above,…
Therefore, Aiken does not disclose "[establishing/establish] between the client and the first node of the storage cluster the communication session that enables the client and the first single network interface card of the first node of the storage cluster to communicate data, in parallel, via the primary virtual network address associated with the first node and the one or more secondary network addresses associated with the first node" and "[performing/perform] a data management service by transferring in parallel, via the primary virtual network address associated with the first single network interface card of the first node and the one or more secondary network addresses associated with the first single network interface card of the first node, data associated with the data management service from the client to the first node of the storage cluster and from the first node of the storage cluster to the client." Emphasis added.” (See page 8-10 of REMARKS, filed 07/26/2022).
In response to the applicant’s arguments, it is noted that Aiken is merely cited as disclosing “wherein the first group of virtual internet protocol addresses includes a primary virtual network address associated with the first node and one or more secondary network addresses associated with the first node”. More specifically, Aiken teaches that the primary and backup dynamic VIPAs are established for the communication protocol stack (see Fig.2:102; also see Col.16: lines 23-24).
Furthermore, reference to Jain, and not Aiken, is cited to teach the argued limitation (see below for further details).

“Jain does not cure the deficiencies of Golia and Aiken. Jain discloses, as seen in FIG. 1 above, "host 100 includes multiple adapters 110, 112, and 114." Jain at  20. Jain discloses that "adapters 110, 112, and 114 are configured to each support both VIPA 102 and VIPA 104. By configuring adapters 110, 112, and 114 to concurrently support both VIPA 102 and 104, both VIPA 102 and VIPA 104 may accept incoming data on each of adapters 110, 112, and 114 and both VIPA 102 and VIPA 104 may route data through each of adapters 110, 112, and 114. Id. Jain further discloses that "one of the adapters 110, 112, and 114 may be set to initially receive incoming data and the remaining adapters may be set for load balancing outgoing data for both VIPA 102 and VIPA 104." Id. 
Therefore, Jain does not disclose establishing/establish between the client and the first node of the storage cluster the communication session that enables the client and the first single network interface card of the first node of the storage cluster to communicate data, in parallel, via the primary virtual network address associated with the first node and the one or more secondary network addresses associated with the first node and performing/perform a data management service by transferring in parallel, via the primary virtual network address associated with the first single network interface card of the first node and the one or more secondary network addresses associated with the first single network interface card of the first node, data associated with the data management service from the client to the first node of the storage cluster and from the first node of the storage cluster to the client.” (see page 10-11 of REMARKS, filed 07/26/2022).

In response to the applicant’s arguments, it is first noted that, as set forth above, Aiken already discloses “wherein the first group of virtual internet protocol addresses includes a primary virtual network address associated with the first node and one or more secondary network addresses associated with the first node”.
It is also noted that, and as admitted by the applicant (see page 10 of REMARKS, filed 07/26/2022), Jain discloses host 100 that may represent one or more physical or logical data processing systems, routers, or other systems which are connected to a network and receive or send data within the network (see [0020]). The adapter 110 is configured to support both VIPA 102 and VIPA 104 so that both VIPA 102 and VIPA 104 may accept incoming data on adapter 110 and both VIPA 102 and VIPA 104 may route data through adapter 110 (also see [0046]-[0051]). More specifically, an adapter from among adapters 414, 416, and 418 within adapter layer 420 may accept data intended for any VIPA within VIPA list 410 (see [0047]-[0051]). Jain further discloses facilitating failover when the requesting host enables multiple adapters to concurrently support multiple VIPAs (see [0077] in view of Fig.5 and [0067]-[0068]). Gateway 506 detects failure in adapter1 508… gateway 506 triggers adapter2 510 and adapter3 512 to broadcast ARP updates for both VIPA1 and VIPA2… triggering remaining functional adapter(s) to broadcast an (ARP) update on the network for each VIPA in the VIPA list with the adapter specified hardware address (MAC address), such that each host on the network receives an update for each VIPA for each adapter
The examiner articulates that facilitating failover corresponds to claimed “performing a data management service”. Examiner also articulates that an adapter accepting data intended for any VIPA within VIPA list corresponds to transferring data in parallel. The examiner also articulates that facilitating failover by enabling adapter(s) to concurrently support multiple VIPAs and accepting data intended for any VIPA within VIPA list corresponds to performing a data management service transferring data in parallel. Therefore, examiner disagrees that Jain does not disclose the argued limitations.

Applicant’s arguments with respect to cited references to Gadir and Nygren (see page 11 of REMARKS, filed 07/26/2022) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's arguments for independent claims 16 and 20 (see page 11 of REMARKS, filed 07/26/2022) appear to stem from the applicant's assertion that cited references fails to disclose the similarly recited limitations of claim 1. However, as set forth above, this assertion does not hold ground, and therefore, the current rejection of record for the independent claims persist.

Applicant's arguments for dependent claims (see page 12 of REMARKS, filed 07/26/2022) appear to stem from the applicant's assertion that respective independent claims are allowable over cited references. However, as set forth above, this assertion does not hold ground, and therefore, the current rejection of record for the independent claims persist.

Claim Rejections - 35 USC § 112
Independent claims 1, 15 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement (NEW MATTER). The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1, 15 and 20, as currently amended, recite “wherein a number of the secondary network addresses associated with the first node is adaptively scaled up based at least in part on a detected latency between the first node and the client while the data management service is being performed”.
Applicant generally suggests that examples of support for the amendments may be found, without limitation, in FIG. 1A and paragraphs 13, 14, 22, and 25 of the Specification (see page 8 of REMARKS filed on 07/26/2022). 
A review of the applicant’s specification as filed, including those cites as supporting by the applicant, was performed. Examiner find that FIG. 1A and paragraphs 13, 14 discloses regarding affinity between the primary VIP and the one or more secondary VIPs. Paragraph 22, as highlighted below, at most discloses a set of VIPs is assigned to each NIC 124a, 124b, 124n of storage cluster 122.
[0022]      Although each node of storage cluster 122 is illustrated as having a single NIC (e.g., physical NIC or virtual NIC), a node may have one or more NICs. Other systems may enable multichannel communications by combining the TCP connections associated with nodes 121, 123, 125 in a single session to aggregate the bandwidth of nodes 121, 123, 125 and associate a single VIP address with each NIC 124a, 124b, 124n. However, the bandwidth available to the client in these other systems is only able to scale based on the number of VIP addresses available for the client. Instead of adding additional NICs to some or all of the nodes, using the multichannel VIP affinity technique disclosed herein, a set of VIPs is assigned to each NIC 124a, 124b, 124n of storage cluster 122.

Paragraph 25, as highlighted below, at most discloses increasing the throughput and bandwidth between client 102 and node 121 without having to add additional hardware to node 121by utilizing some or all of the VIP addresses associated with node 121. 
[0025]      After a communication session is established, client 102 is permitted to communicate with the node 121 using the primary VIP address and/or the one or more secondary VIPs. This increases the throughput and bandwidth between client 102 and node 121 without having to add additional hardware to node 121. The communication session may utilize some or all of the VIP addresses associated with node 121.

Examiner found that Paragraph 26 best teach the amended limitation:
[0026]       The number of TCP connections may be adaptively scaled up or scaled down. In some embodiments, the number of TCP connections is adaptively scaled up or scaled down based on resource availability of client 102, resource availability of a node, resource availability of a storage cluster, request type (e.g., SQL restore, Hyper-V restore), detected network characteristics (e.g., high latency for connection and/or available network bandwidth), service level agreements, etc. A TCP connection between a client and a node of a storage cluster may experience latency (even when there is sufficient available network bandwidth between the client and the node), which reduces the throughput between the client and the node of the storage cluster. Increasing the number of TCP connections may increase the throughput between the client and the node of the storage cluster because even though each TCP connection may experience latency, the overall throughput between the client and the node of the storage cluster has increased due to the increased number of TCP connections.

However, this only teaches that the number of TCP connections are adaptively scaled up based at least on detected latency. Scaling up the number of TCP connections is different from “scaling up number of secondary network addresses associated with the first node”, as currently claimed. 
The rest of the specification, including the figures, do not describe with sufficient details, the claimed functionality “wherein a number of the secondary network addresses associated with the first node is adaptively scaled up based at least in part on a detected latency between the first node and the client while the data management service is being performed”. Therefore, claims 1, 15 and 20 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement (NEW MATTER).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence in the application indicating obviousness or nonobviousness.

Claim(s) 1, 3, 5-8, 11, 15, 17 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Golia et al. (hereinafter, Golia, US 20060087962 A1) in view of Aiken et al. (hereinafter, Aiken, US 6430622 B1) in view of Jain et al. (hereinafter, Jain, US 20090158082 A1) in view of Gadir et al. (hereinafter, Gadir, US 20030018927 A1) in view of Nygren et al. (hereinafter, Nygren, US 20150281367 A1).

Regarding claim 1, Golia discloses a method, comprising: 
providing to a client a first group of virtual internet protocol addresses (see [0008]; advertising the one or more virtual IP addresses to network devices of an addressable network; also see [0034]-[0035]; Network devices, such as routers for example, are informed of the VIP addresses; also see [0029]; client system 150 is configured to request and receive information from the network 130; also see [0047]-[0049] in view of Fig.3:320; at least one node is configured with one or more VIP addresses… VIP addresses are advertised) assigned to a first single network interface card (see [0020]; the nodes 110, 120 include at least one physical network interface card (NIC) for connecting to the network 130; also see [0022]; first IP address (IP1) is bound to the first NIC 111 on the first node 110; also see [0050]; Upon being informed of VIP1, the router (R1) on SUB1 creates an entry for VIP1 pointing to IP1) of a first node (see Fig.1:110 "NODE A") of a storage cluster (also see [0031]; the first node 110 is configured to include at least one virtual IP address (VIP). One or more VIP addresses may be floated among HA nodes in a HA cluster; also see [0055]; the nodes 110, 120 can form part of a larger HA cluster; also see [0030]; the nodes 110, 120 are configured to back each other up in a redundant and scalable manner for providing high availability (HA); also see [0059] in view of [0056]; multiple VIP addresses are assigned, advertised, and/or floated among nodes... only one HA node in the HA cluster can own the VIP address at any given instant in time) that includes a plurality of nodes (see nodes 110, 120 in Fig.1), wherein the first group of virtual internet protocol addresses have an affinity towards the first node (see [0031]; first node 110 is configured to include at least one virtual IP address (VIP); also see [0057]-[0059]; In embodiments in which multiple VIP addresses are assigned, advertised, and/or floated among nodes, such multiple VIP address can be grouped according to IP prefix for allowing route summarization… In the event that one HA node (e.g., Node A 110) fails, the VIP address (e.g., VIP1) may be floated to and configured on a redundant, backup HA node (e.g., Node B 120); examiner articulates that multiple VIP addresses grouped according to IP prefix and assigned to first node 110 correspond to the first group of virtual internet protocol addresses having an affinity towards the first node) and wherein the first group of virtual internet protocol addresses includes network addresses associated with the first node that the first single network interface card of the first node of the storage cluster is capable of utilizing in parallel to communicate data to and from the client after a communication session is established (see [0020]; the nodes 110, 120 include at least one physical network interface card (NIC) for connecting to the network 130; also see [0047]-[0049] in view of Fig.3:310-320; at least one node is configured with one or more VIP addresses; also see [0059] in view of [0056]; multiple VIP addresses are assigned, advertised, and/or floated among nodes; also see [0035]; Network devices, such as routers for example, are informed of the VIP addresses and, in response, route packets to the node; also see [0041]; routers 113, 114 are capable of directing incoming and/or outgoing network traffic for the node; also see [0017]; Each node may be a host or server such as computer or computer system… for communicating with each other through a network; examiner articulates that if each node has one NIC and is configured with one or more VIP addresses, it would be obvious that the NIC would be “capable” of utilizing VIP addresses in parallel to communicate after a communication session is established); 
determining that the first node is unsuitable for communications with the client (see [0045] in view of [0005]; If the HA node that owns VIP1 address goes down, the VIP1 address is floated to and configure on another HA node in the HA cluster, where it is then advertised by a suitable routing protocol… the failure of one network device can make all interfaces on a given LAN inoperable; also see [0030] and [0057]; In the event one node of a HA cluster fails, applications shift to another HA node. IP addresses may be floated among HA nodes in an HA cluster so that applications are redirected to an operable HA node); and
migrating the first group of virtual internet protocol addresses to a second node (see Fig.1:120 "NODE B") of the storage cluster (see [0031]; first node 110 is configured to include at least one virtual IP address (VIP); also see [0057]; In the event that one HA node (e.g., Node A 110) fails, the VIP address (e.g., VIP1) may be floated to and configured on a redundant, backup HA node (e.g., Node B 120); also see [0030]; In the event one node of a HA cluster fails, applications shift to another HA node. IP addresses may be floated among HA nodes in an HA cluster so that applications are redirected to an operable HA node).
Golia does not explicitly disclose wherein the first group of virtual internet protocol addresses includes a primary virtual network address associated with the first node and one or more secondary network addresses associated with the first node; establishing between the client and the first node of the storage cluster the communication session that enables the client and the first single network interface card of the first node of the storage cluster to communicate data, in parallel, via the primary virtual network address associated with the first node and the one or more secondary network addresses associated with the first node; performing a data management service by transferring in parallel, via the primary virtual network address associated with the first single network interface card of the first node and the one or more secondary network addresses associated with the first single network interface card of the first node, data associated with the data management service from the client to the first node of the storage cluster and from the first node of the storage cluster to the client, wherein a number of the secondary network addresses associated with the first node is adaptively scaled up based at least in part on a detected latency between the first node and the client while the data management service is being performed; resuming the data management service by establishing corresponding separate connections between the client and the second node for each of the virtual internet protocol addresses included in the first group; determining that the first node is suitable for communications with the client; and migrating the first group of virtual internet protocol addresses from the second node of the storage cluster back to the first node of the storage cluster.
However, Aiken discloses wherein the first group of virtual internet protocol addresses includes a primary virtual network address associated with the first node and one or more secondary network addresses associated with the first node (see Fig.2:102; also see Col.16: lines 23-24; the primary and backup dynamic VIPAs are established for the communication protocol stack);
determining that the first node is unsuitable for communications with the client (see Col.8: lines 50-67 in view of Col.2: line 45; heartbeats are exchanged among cluster nodes for failure detection; The VIPA takeover function 23 automates the movement of the dynamic VIPA to an appropriate surviving communication protocol stack in the event of failure. One aspect of the VIPA takeover function 23 according to the present invention allows automated movement to a stack where an existing suitable application instance already resides, allowing that instance to serve clients formerly going to the failed stack/node);
migrating the first group of virtual internet protocol addresses to a second node of the storage cluster (see Col.4: lines 49-50; the dynamic VIPAs associated with a failed stack are transferred to other protocol stacks in the cluster; also see Col.7: lines 60-63; automatically transferring dynamic VIPAs from a failing communication protocol stack to a function communication protocol stack; also see Col.8: lines 50-67; The VIPA takeover function 23 automates the movement of the dynamic VIPA to an appropriate surviving communication protocol stack in the event of failure. One aspect of the VIPA takeover function 23 according to the present invention allows automated movement to a stack where an existing suitable application instance already resides, allowing that instance to serve clients formerly going to the failed stack/node);
determining that the first node is suitable for communications with the client (see Col.10 lines 53-56; When the failed communication protocol stack is restarted; also see Col.19 lines 5-7; when a failed communication protocol stack is recovered); and
migrating the first group of virtual internet protocol addresses from the second node of the storage cluster back to the first node of the storage cluster (see Col.19 lines 5-42; assume primary ownership of the dynamic VIPA when a failed communication protocol stack is recovered)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Aiken with Golia so that the first group of virtual internet protocol addresses includes a primary virtual network address associated with the first node and one or more secondary network addresses associated with the first node; determining that the first node is suitable for communications with the client; and migrating the first group of virtual internet protocol addresses from the second node of the storage cluster back to the first node of the storage cluster.
One of ordinary skill in the art would have been motivated to provide for automatic recovery from failures of a communication protocol stack in a cluster of computers (Aiken: Col.3: lines 25-28).
Golia (modified by Aiken) does not explicitly disclose establishing between the client and the first node of the storage cluster the communication session that enables the client and the first single network interface card of the first node of the storage cluster to communicate data, in parallel, via the primary virtual network address associated with the first node and the one or more secondary network addresses associated with the first node; performing a data management service by transferring in parallel, via the primary virtual network address associated with the first single network interface card of the first node and the one or more secondary network addresses associated with the first single network interface card of the first node, data associated with the data management service from the client to the first node of the storage cluster and from the first node of the storage cluster to the client, wherein a number of the secondary network addresses associated with the first node is adaptively scaled up based at least in part on a detected latency between the first node and the client while the data management service is being performed; and resuming the data management service by establishing corresponding separate connections between the client and the second node for each of the virtual internet protocol addresses included in the first group.
However, Jain discloses establishing between the client (see Fig.2:210) and the first node of the cluster (Fig.1:100; also see Fig.2:300 in view of [0037]; Computer system 300 may represent host 100 with one or more adapters; also see Fig.2:230 in view of [0030]; also see [0024]; cluster or other grouping of hosts) the communication session (see [0061]; connection is established between a requesting host and a receiving host; also see [0029] lines 1-4; one or more of client system 210, client system 220, and server system 230 are communicatively connected via network 202) that enables the client (see Fig.2:210) and the first single network interface card (see Fig.1:110) of the first node of the cluster (Fig.1:100) to communicate data, in parallel, via the primary virtual network address associated with the first node (in Fig.1, see VIPA 102 associated with adapter 110 of host 100) and the one or more secondary network addresses associated with the first node (in Fig.1, see VIPA 104 associated with adapter 110 of host 100; also see [0022]; VIPA 102 and VIPA 104 represent virtual or logical IP addresses and adapters 110, 112, and 114 are each assigned a hardware address, such as a MAC address; also see [0046]; adapters are enabled to concurrently support multiple VIPAs also see [0047]-[0051]; the IP address requested in the incoming packet is checked against VIPA list 410 to determine if the IP address is supported by network stack 400… an adapter … may accept data intended for any VIPA within VIPA list 410; examiner articulates that an adapter accepting data intended for any VIPA within VIPA list corresponds to utilizing separate VIPAs in parallel to communicate data); and 
performing a data management service by transferring in parallel, via the primary virtual network addresses associated with the first single network interface card of the first node (in Fig.1, see VIPA 102 associated with adapter 110 of host 100) and the one or more secondary network addresses associated with the first single network interface card of the first node (in Fig.1, see VIPA 104 associated with adapter 110 of host 100), data associated with the data management service from the client to the first node of the storage cluster and from the first node of the cluster to the client (see [0046]; adapters are enabled to concurrently support multiple VIPAs; also see [0047]-[0051]; network stack 400 is described with reference to both a receiving host and a requesting host… TCP/IP layer 408 is enabled with a VIPA list 410 that includes a system-wide list of IP addresses and VIPAs supported by network stack 400… the IP address requested in the incoming packet is checked against VIPA list 410 to determine if the IP address is supported by network stack 400… an adapter from among adapters 414, 416, and 418 within adapter layer 420 may accept data intended for any VIPA within VIPA list 410; also see [0054]; VIPA list 410 includes VIPA1 and VIPA2; also see [0077] in view of Fig.5 and [0067]-[0068]; a receiving host responds to a failed adapter for facilitating failover when the requesting host enables multiple adapters to concurrently support multiple VIPAs; Gateway 506 detects failure in adapter1 508… gateway 506 triggers adapter2 510 and adapter3 512 to broadcast ARP updates for both VIPA1 and VIPA2… triggering remaining functional adapter(s) to broadcast an (ARP) update on the network for each VIPA in the VIPA list with the adapter specified hardware address (MAC address), such that each host on the network receives an update for each VIPA for each adapter; also see [0020]; host 100 may represent one or more physical or logical data processing systems, routers, or other systems which are connected to a network and receive or send data within the network; examiner articulates facilitating failover corresponds to claimed “performing a data management service”; examiner also articulates that an adapter accepting data intended for any VIPA within VIPA list corresponds to transferring data in parallel; examiner also articulates that facilitating failover by enabling adapter(s) to concurrently support multiple VIPAs and accepting data intended for any VIPA within VIPA list corresponds to performing a data management service transferring data in parallel).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Jain with Golia and Aiken to establish between the client and the first node of the storage cluster the communication session that enables the client and the first single network interface card of the first node of the storage cluster to communicate data, in parallel, via the primary virtual network address associated with the first node and the one or more secondary network addresses associated with the first node; and perform a data management service by transferring in parallel, via the primary virtual network address associated with the first single network interface card of the first node and the one or more secondary network addresses associated with the first single network interface card of the first node, data associated with the data management service from the client to the first node of the storage cluster and from the first node of the storage cluster to the client.
One of ordinary skill in the art would have been motivated to enable each of multiple adapters to accept data intended for any of multiple virtual Internet Protocol (IP) addresses so that no current connections to server system are interrupted (Jain: [0032]-[0033]).
Golia (modified by Aiken and Jain) does not explicitly disclose wherein a number of the secondary network addresses associated with the first node is adaptively scaled up based at least in part on a detected latency between the first node and the client while the data management service is being performed; and resuming the data management service by establishing corresponding separate connections between the client and the second node for each of the virtual internet protocol addresses included in the first group.
Gadir discloses determining that the first node is unsuitable for communications with the client (see [0010]; the invention provides high-availability cluster server systems having a cluster of two or more autonomous servers, called nodes or physical servers… connectivity is based on virtual IP technology between clients and the nodes… When one of the nodes fails, its virtual servers are transparently transferred to one or more other nodes; also see [0012]; In a failover, the virtual sever of the failed node is migrated to another node; also see [0058]);
migrating the first group of virtual internet protocol addresses to a second node of the storage cluster (see [0013]; more than one virtual server resides on a single physical server. Each virtual server exclusively owns one or more file systems and one or more virtual IP addresses; also see [0031]; Each node can have multiple network ports, also called physical IP ports (PIPs); also see [0038]-[0039] in view of Fig.2; when 1PIPn1 (port) fails, after all the other PIPs on Node 1 have failed, and failover occurs and VIP1 is moved to 2PIP1 in Node 2; In the preceding example, the virtual server was described as having only one virtual IP address. However, a single virtual server can be attached to more than one virtual IP address, and a node can have many physical and virtual IP addresses; also see [0056]; the node determines whether there is a healthy network port in the node. If there is, in step 1304 the virtual address of the failed node is migrated to the healthy network port. Otherwise, in step 1303 failover is invoked to another node in the cluster);
resuming the data management service by establishing corresponding separate connections between the client and the second node for each of the virtual internet protocol addresses included in the first group (see [0011]-[0012]; If one of the nodes or one of its components fails so that a virtual server running in that node goes down, failover occurs; In a failover, the virtual sever of the failed node is migrated to another node; also see [0031]; Failure of the last port on a node causes failover to a healthy node; also see [0042]; after the failure of Net2, data from client 306 is received by Node B through PIP3, to which VA12 has been migrated; also see [0059] in view of [0009]; if a shared storage unit is not accessible for any reason from a node (e.g., due to a complete breakage of the connection between the node and the unit, such as the failure of links), then the virtual server which contains the inaccessible file systems is migrated to another physical node that can access storage unit and therefore the file systems, if such an alternative node exists; resuming the data management service by establishing the corresponding separate connections between the client and the second node is obvious as after failover is completed, a healthy node takes the responsibility of providing services rendered by the failed node in addition to its own services).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Gadir with Golia, Aiken and Jain to resume the data management service by establishing the corresponding separate connections between the client and the second node for each of the virtual internet protocol addresses included in the first group.
One of ordinary skill in the art would have been motivated to improve total system performance (Jain: [0017]).
Golia (modified by Aiken, Jain and Gadir) does not explicitly disclose wherein a number of the secondary network addresses associated with the first node is adaptively scaled up based at least in part on a detected latency between the first node and the client while the data management service is being performed.
Nygren discloses wherein a number of the secondary network addresses associated with the first node is adaptively scaled up based at least in part on a detected latency between the first node and the client while the data management service is being performed (see [0038]-[0042]; instructs Client to establish an additional connection or connection subflow to Server_Cellular_interface; Have a client use multipath TCP (MPTCP) to connect to one or more servers using IPv4 and IPv6, using at least one subflow for each… IPv4 and IPv6 throughput and latency may differ. This approach allows for fast establishment of a connection to a nearby IPv4 server and a nearby IPv6 server, but then converge on the most preferable server… another use case is migration from SSL/TLS virtual IP address on an initial CDN server to shared IP on a nearer server. After completing an SSL/TLS handshake on the dedicated VIP…, the initial server can migrate the client connection to another server on a shared IP address. For all of the modes provided above, all subflows can be active simultaneously, with a goal of increasing performance; examiner articulates that “IPv4 and IPv6 latency differ” indicate detected latency between the first node/ server and the client; addition of connection or connection subflow using IPv4 and IPv6 to a nearby server with both subflows active simultaneously, with a goal of increasing performance indicate the network addresses associated with the first node is adaptively scaled up based on latency).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Nygren with Golia, Aiken, Jain and Gadir so that a number of the secondary network addresses associated with the first node is adaptively scaled up based at least in part on a detected latency between the first node and the client while the data management service is being performed.
One of ordinary skill in the art would have been motivated to increasing performance whenever there is a problem such as performance degradation with the first subflow (Nygren: [0042]).

Regarding claim 3, Golia (modified by Aiken, Jain, Gadir and Nygren) discloses the method of claim 1, as set forth above. In addition, Aiken further discloses wherein the primary virtual internet protocol address is advertised to the client (see Fig.2:104; after establishing the primary and backup configuration, this information is broadcast to the other communication protocol stacks in the Sysplex 10).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Aiken with Golia, Jain, Gadir and Nygren so that the primary virtual internet protocol address is advertised to the client.
One of ordinary skill in the art would have been motivated to provide for automatic recovery from failures of a communication protocol stack in a cluster of computers (Aiken: Col.3: lines 25-28).

Regarding claim 5, Golia (modified by Aiken, Jain, Gadir and Nygren) discloses the method of claim 1, as set forth above. In addition, Golia further discloses wherein the first node (see Fig.1:110 "NODE A") and second node (see Fig.1:120 "NODE B") are two of the plurality of nodes (see [0030]; the nodes 110, 120 are high availability (HA) nodes in an HA cluster; also see [0055]; the nodes 110, 120 can form part of a larger HA cluster).

Regarding claim 6, Golia (modified by Aiken, Jain, Gadir and Nygren) discloses the method of claim 5, as set forth above. In addition, Golia further discloses wherein each of the plurality of nodes is associated with a corresponding single network interface card (see [0020]; the nodes 110, 120 include at least one physical network interface card (NIC) for connecting to the network 130).

Regarding claim 7, Golia (modified by Aiken, Jain, Gadir and Nygren) discloses the method of claim 6, as set forth above. In addition, Jain further discloses wherein each of the corresponding single network interface cards is associated with a corresponding set of virtual internet protocol addresses (see [0037]; Computer system 300 may represent host 100 with one or more adapters; also see [0022]; adapters 110, 112, and 114 are each assigned a hardware address, such as a MAC address; examiner articulates that the adapters that are each assigned a MAC address correspond to network interface cards; also see [0031]; server system 230 represents a host with multiple adapters 234 enabled for concurrently supporting multiple VIPAs).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Jain with Golia, Aiken, Gadir and Nygren so that each of the corresponding single network interface cards is associated with a corresponding set of virtual internet protocol addresses.
One of ordinary skill in the art would have been motivated to enable each of multiple adapters to accept data intended for any of multiple virtual Internet Protocol (IP) addresses (Jain: [0032]).

Regarding claim 8, Golia (modified by Aiken, Jain, Gadir and Nygren) discloses the method of claim 1, as set forth above. In addition, Golia further discloses managing the first group of virtual internet protocol addresses as a single group that is maintained together as assigned to a same second single network interface card during a failover to another node of the storage cluster (see [0031]; first node 110 is configured to include at least one virtual IP address (VIP); also see [0057]-[0059]; In embodiments in which multiple VIP addresses are assigned, advertised, and/or floated among nodes, such multiple VIP address can be grouped according to IP prefix for allowing route summarization… In the event that one HA node (e.g., Node A 110) fails, the VIP address (e.g., VIP1) may be floated to and configured on a redundant, backup HA node (e.g., Node B 120)).

Regarding claim 11, Golia (modified by Aiken, Jain, Gadir and Nygren) discloses the method of claim 1, as set forth above. In addition, Golia further discloses wherein the second node (see Fig.1:120 "NODE B") of the storage cluster includes a second single network interface card (see [0020]; the nodes 110, 120 include at least one physical network interface card (NIC) for connecting to the network).

As for Claim(s) 15 and 20, the claims list all the same elements of claim 1, but in a computer program product embodied in a non-transitory computer readable medium and comprising computer instructions (see Golia: [0065]); and a system, comprising: a processor (see Golia: [0009] and [0065]) and a memory coupled to the processor and configured to provide the processor with instructions (Golia: [0065]) forms to carry out the steps of claim 1, rather than the method form. Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to claims 15 and 20.

As for Claim 17, the claim does not teach or further define over the limitations in claim 3. Therefore, claim 17 is rejected for the same reasons as set forth in claim 3.

As for Claim 19, the claim does not teach or further define over the limitations in claim 6. Therefore, claim 19 is rejected for the same reasons as set forth in claim 6.

Claim(s) 4 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Golia et al. (hereinafter, Golia, US 20060087962 A1) in view of Aiken et al. (hereinafter, Aiken, US 6430622 B1) in view of Jain et al. (hereinafter, Jain, US 20090158082 A1) in view of Gadir et al. (hereinafter, Gadir, US 20030018927 A1) in view of Nygren et al. (hereinafter, Nygren, US 20150281367 A1) and in view of Anand et al. (hereinafter, Anand, US 20140369204 A1).

Regarding claim 4, Golia (modified by Aiken, Jain, Gadir and Nygren) discloses the method of claim 1, as set forth above. Golia (modified by Aiken, Jain, Gadir and Nygren) does not explicitly disclose wherein the client is capable of communicating with the node using the one or more secondary virtual internet protocol addresses after communications are established using the primary virtual internet protocol address.
Anand discloses wherein the client is capable of communicating with the node (see load balancing site, including load balancer LB and blades/servers S1-Sn of FIG. 6) using the one or more secondary virtual internet protocol addresses after communications are established using the primary virtual internet protocol address (see [0321]; In addition to the primary virtual IP address (also referred to as a primary IP address), the load balancing site (including load balancer LB and blades/servers S1-Sn of FIG. 6) also maintains an additional IP address, referred to as a stand-by virtual IP address (also referred to as a stand-by IP address)… external network is aware of the primary IP address and forwards any packets destined to this primary IP address to the load balancer… load balancer LB may separately handle any data packets that are addressed to the stand-by IP address; also see [0101]-[0106]; receiving a first data packet of a data flow with the first data packet being addressed to a primary address for the load balancer… the first data packet may be transmitted to the first server… A second data packet of the data flow may be received with the second data packet being addressed to a stand-by address for the load balancer… the second data packet may be transmitted to the second server; also see [0114]; second data packet may originate from a client device; examiner articulates that the external network forwarding any packets destined to the primary IP address to the load balancer indicates communications are established (between external network device (i.e. a client) and the load balancer) using the primary virtual internet protocol address; examiner also articulates that receiving a second data packet of the data flow with the second data packet being addressed to a stand-by address for the load balancer indicates that the external network device (i.e. the client) is capable of communicating with the load balancer using the one or more secondary virtual internet protocol addresses after using the primary virtual internet protocol address).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Anand with Golia, Aiken, Jain, Gadir and Nygren so that the client is capable of communicating with the node using the one or more secondary virtual IP addresses after communications are established using the primary virtual IP address.
One of ordinary skill in the art would have been motivated to improve network performance (Anand: see [0100]).

As for Claim 18, the claim does not teach or further define over the limitations in claim 4. Therefore, claim 18 is rejected for the same reasons as set forth in claim 4.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Golia et al. (hereinafter, Golia, US 20060087962 A1) in view of Aiken et al. (hereinafter, Aiken, US 6430622 B1) in view of Jain et al. (hereinafter, Jain, US 20090158082 A1) in view of Gadir et al. (hereinafter, Gadir, US 20030018927 A1) in view of Nygren et al. (hereinafter, Nygren, US 20150281367 A1) in view of Kashyap et al. (hereinafter, Kashyap, US 20060171303 A1).
Regarding claim 12, Golia (modified by Aiken, Jain, Gadir and Nygren) discloses the method of claim 1, as set forth above. Golia (modified by Aiken, Jain, Gadir and Nygren) does not explicitly disclose wherein the second node of the storage cluster includes a link aggregated interface.
Kashyap discloses wherein the second node of the storage cluster includes a link aggregated interface (see [0034]; in link aggregation implementations, multiple links appear as a single IP interface while providing data load balancing and failover across the links).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Kashyap with Golia, Aiken, Jain, Gadir and Nygren to have a method wherein that the second node of the storage cluster includes a link aggregated interface.
One of ordinary skill in the art would have been motivated so that multiple network links appear as a single link with a single logical network interface appearing as the IP interface (Kashyap: [0034]).

Additional References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gopalakrishnan (US 20070198710 A1) discloses virtual IP address is transferred to the backup server if there is a problem detected on primary server.
Patil et al. (US 20120051340 A1) teaches multiple simultaneous or concurrent communication sessions may be established by implementing a virtual IP layer.
Narasimhan (US 20120087372 A1) discloses link aggregation based on port and protocol combination.
Zhang et al. (US 20150271075 A1) teaches positioning certain VIPs in the order of VIPs based on the latency-sensitivity of their associated services.
Mehta et al. (US 20180213441 A1) discloses scaling with different Virtual IPs.
Chang et al. (US 20050240625 A1) teaches scalable aspects of processing pool resource.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANDARVA KHANAL whose telephone number is (571)272-8107. The examiner can normally be reached MON-FRI, 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on 571-272-5863. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANDARVA KHANAL/Examiner, Art Unit 2453                                                                                                                                                                                                        

/Hitesh Patel/Primary Examiner, Art Unit 2419                                                                                                                                                                                                        
9/13/22